Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 07/13/2021; and IDS filed on 11/04/2021, 06/18/2021, and 05/20/2021.
Claim 1 has been amended.
Claims 1-4, 6-10, 15-16, 18, 21-22, 24-25 are pending in the instant application.
Claims 8-9, 16, 18 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2021 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10, 15, 21, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WITTWER et al (US 4,539,060).
WITTWER teaches a method of making a hard gelatin capsule (see title; abstract; col. 1, line 15) comprising of: heating the capsule shell at 70°C for 60 seconds to remove excess fluid from the surface of the capsule (see col. 11, line 4-6) or 80°C (see col. 12, line 5), wherein the melting point of the gelatin capsule is about 120°C (see col. 10, line 20-25), which means from Applicant’s Figure 4, the ratio of plasticizer to gelatin is close to 0.1 and the glass transitional temperature from Applicant’s Figure 5 is about 60-70°C; thus WITTWER’s heating to remove water is above glass transitional temperature. Additional disclosures include: circulating warm gas at a temperature of about 70-140°C (see col. 4, line 5-6);  telescopically joined, hard shell gelatin capsules have an overlap cap side wall over the body side wall which impedes gripping and withdrawal of the body, thereby making separation difficult (see col. 1, line 34-37), which reads on interference 
Note, hard gelatin has a plasticizer to gelatin ratio of 0 to 0.25. Thus, one skilled in the art would heating all hard capsule shell at 70°C for 60 seconds to remove excess fluid from the surface of the capsule, including ratio of 0.1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-4, 6-7, 10, 15, 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WITTWER et al (US 4,539,060).
As discussed above, WITTWER teaches a method of making a hard gelatin capsule (see title; abstract; col. 1, line 15) comprising of: heating the capsule shell at 70°C for 60 seconds to remove excess fluid from the surface of the capsule (see col. 11, line 4-6) or 80°C (see col. 12, line 5), wherein the melting point of the gelatin capsule is about 120°C (see col. 10, line 20-25), which means from Applicant’s Figure 4, the ratio of plasticizer to gelatin is close to 0.1 and the glass transitional temperature from Applicant’s Figure 5 is about 60-70°C; thus WITTWER’s heating to remove water is above glass transitional temperature. Additional disclosures include: circulating warm gas at a temperature of about 70-140°C (see col. 4, line 5-6); telescopically joined, hard shell gelatin capsules have an overlap cap side wall over the body side wall which impedes gripping and withdrawal of the body, thereby making separation difficult (see col. 1, line 34-37), which reads on interference fit; filled with lactose (see col. 12, line 14), which reads on encapsulate a hygroscopic fill; drying can be also be done at 30% relative humidity (see col. 11, line 49).
The reference do not specifically teach drying the capsule at a higher drying temperature, such as 2-3°C below the melting temperature of the capsule shell as claimed by Applicant.  The drying temperature is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and 
Note, it appears Applicant’s hardness and impact tests were conducted only on soft capsules (see Example 1; Figure 7).

Claims 1, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEELE et al (US 5,200,191) and SCHOENHARD (US 2014/0186437).
STEELE teaches treating a soft gelatin capsule comprised of: heat drying a softgel capsule at 32-43°C (see claim 1), wherein during the stress relieving step (see abstract), the “dry” capsules are subjected to a heating step (see abstract; col. 3, line 10-15; note, it’s obvious that this temperature is below melting temperature or else the capsules would be destroyed). Additional disclosures include: typical well-known gelatin shell formulations include basic ingredients, such as gelatin, and a plasticizer, such as glycerin, and is well-known to one skilled in the art (see col. 1, line 34-40), such as 15% to 47% ratio (see col. 3, line 30-35), which is a 0.32 ratio, which would have glass transition temperature below room temperature (see Applicant’s Figure 5 for 0.3 ratio); prior art typically heat dried at less than 35°C in hollow drums (see col. 1, line 60-68), such as 21-24°C (see col. 3, line 64) to become “dry” capsules (see col. 3, line 10-11) and the typical drying time is 16-24 hours (see col. 2, lie 26) and is performed at 20-40% humidity (see 
	STEELE does not teach treating another type of gelatin capsule, such as hard gelatin capsule, wherein hard capsule has less plasticizer. Note, higher amount of plasticizer makes the gelation capsule soft.
	SCHOENHARD teaches had known of gelatin capsules, such as soft and hard gelatin capsules (see [018]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate STEELE’s method to treat hard gelatin capsules
The person of ordinary skill in the art would have been motivated to make those modifications, because it could improve the stress capability of the gelatin capsule, and reasonably would have expected success because both types of capsules are made of gelatin.

Note, it appears Applicant’s hardness and impact tests were conducted only on soft capsules (see Example 1; Figure 7).

Response to Arguments
	Applicant argues that there are several problems with the assumptions that were made to arrive at the Examiner's conclusion. First, the water content of a capsule is not equivalent to the relative humidity of the air depicted in Figures 4 - 5 of the present application. Relative humidity is a measure of the moisture content of air, not the water content of the hard capsule shell as the Examiner appears to be assuming in support of this rejection. Thus, it is not correct to apply the water content percentage taken from Figures 4 and 5 of the present application since these figures show relative humidity, i.e., the moisture content of the air, at certain temperatures and not the water content of the capsule as the Examiner assumed. Further, the Examiner has not explained why the 
Examples 12 and 13 of Wittwer had a melting temperature below the heating temperatures, as taught in col. 10, lines 15 - 25, of Wittwer, since these capsules were not submerged in sealing fluid. Accordingly, the best interpretation of the teachings of Wittwer is that the capsules of each of the examples were heated to a temperature above the melt temperature of the capsules to accomplish the sealing step. As such, Wittwer does not teach applying a heating temperature between the glass transition and the melt temperature of the capsules, nor is there motivation to one skilled in the art to heat 
	The Examiner finds this argument unpersuasive, because from the Examiner’s calculation, Wittwer hard gelatin capsule ratio of plasticizer to gelatin is closer to 0.1. Additionally, Applicant’s define hard gelatin capsule to having a ratio of 0 to 0.25 plasticizer to gelatin. Thus, one skilled in the art would have done the same heating for a hard capsule with 0.1 ratio.  
	 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618